Sherwood, J.
I. The defendant was indicted for the larceny of a deed charged to be the property of Ford. The indictment is bottomed on section 1312, Revised Statutes, and is sufficient, as it pursues the language of the statute and states all the constituent elements of the offence in question. The same particularity of description is not required where the larceny of an instrument is charged as where it is forgery. In the former case, if the statutory term is employed in designation of the instrument, no more minute description is requisite than the common law requires in an indictment for the larceny of an ordinary chattel. Bishop on Stat. Crim., sec. 691. Besides, section 1814, Revised Statutes, 1879, in express terms declares that: “In any indictment for * * * stealing * * * any instrument or property, it shall be sufficient to describe such instrument or property by any name or designation by which the same may be usually known.” This disposes of the objection that the indictment does not mention the name of the grantee in the deed. And the term “deed” imports ex vi termini a complete instrument. State v. Fisher, 65 Mo. 437.
And the indictment is so full in other particulars as to the description of the property to- be affected by the instrument alleged to have been stolen, and as to the parties thereto, and other descriptive incidents, that no doubt can arise that the indictment fully informed the defendant of the “nature and cause of the accusation.” An indictment similar in form to the one at bar is framed *672on the British statutes in regard to stealing writings relating to real estate. 2 Arch. Crim. Plead. & Prac. 1253. And under the provisions of section 1312, supra, no necessity existed to allege that the instrument charged to have been stolen was possessed of any value. The plain object of the section was to protect from larcenous hands wills, deeds or instruments of writing, being or purporting to be the act of another, by which any right or interest in real or personal property shall be or purport to be transferred, or conveyed, or, in any way, changed or affected. The section is broad enough and precise enough to extend its statutory protection over a deed, whether the right or interest therein mentioned has become consummated by reason of the delivery of the deed or not. Indeed, it must be obvious that many of the evils the statute designed to prevent would not be prevented if such a narrow view were tp be taken of its scope and meaning as would place outside of its domain and jurisdiction a deed not delivered or a will not probated. And it was proper for the indictment to lay the property in Ford. He was the bailee of the deed of release, had a qualified property therein, and this was sufficient. The indictment in such cases may charge the property as either the bailee’s or the bailor’s, or as the thief’s, or as the true owner’s, at the election of him who draws the indictment. 2 Bishop’s Cr. Law, secs. 789, 826.
II. As to the evidence in the cause, if the testimony of Ford is to be credited, it furnished, with its accompanying papers, plenary proof of the crime charged. And if defendant obtained possession of the deed of release under the pretense that it was only for a temporary purpose, and, thus securing possession of it, had it placed upon record, this was such a trick or artifice as amounted to a constructive taking and was evidence of an original felonious intent. 3 Greenleaf on Evidence, sec. 160; 1 Bishop Crim. Law, sec. 583; Roscoe’s Crim. Evid-., 623, 626; 2 Arch. Crim. PI. & *673' Prac. 1201. And the intent of • the defendant was properly presumed to be that which was the natural consequence of the act with which he was charged. 1 Arch. Crim. PL & Prac. 366; 3 Greenl. Ev., secs. 13, 14, 18. The intent of the defendant could also be gathered from his subsequent conduct and conversations in reference to the deed of release, and his letter to Tuttle, of July 8.
And the letter of Tuttle to .Ford, of May 17, which enclosed the note of two hundred dollars, and requested the collection and remittance of the amount, and interest, and the delivery of the release, cannot admit of but one construction, i. e., that the collection of the note was first to occur, and then the delivery of the deed. No one accustomed to business transactions, or worthy to be entrusted with them, but would kno^r that the collection of the note was a condition precedent to the delivery of the deed of release. .The point is too plain for discussion. The evidence on the part of the defendant showed him to be innocent of the crime or of any criminal intent, but this was a matter to be weighed by the jury, together with the evidence offered by the state. State v. Musick, 71 Mo. 401; State v. Cook, 58 Mo. 548.
III. Relative'to the instructions, those given on the'part of the state, and by the court, of its own motion, placed the issues in the cause-very fairly before the jury, and left nothing to be desired. Indeed, the first and second instructions given by the court at its own instance, are, perhaps, too favorable to the defendant.
Finding no error in the record, the judgment is affirmed.
All concur.